               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                        NO. 4:98-CR-19-1H

UNITED STATES OF AMERICA,        )
                                 )
                                 )
                                 )
     v.                          )
                                 )            ORDER
                                 )
CEDRIC BELL,                     )
                                 )
     Defendant.                  )
                                 )



    This matter is before the court on defendant’s renewed motion

for early termination of his supervised release, [DE #561].    The

court has carefully considered the motion and the conduct of

defendant while on supervised release, and in its discretion,

denies the motion.


     This 4th day of May 2021.


                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge

At Greenville, NC
#26
